DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.   
Response to Amendment
This action is in response to the amendment filed 1/22/2021 by which Claims 18-20, 22, 24, and 28-39 are pending and Claims 18-20 and 39 are amended.  Claims 1-17, 21, 23 and 25-27 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' response filed 1/22/2021.    
Claim Rejections - 35 USC § 103
Claims 18-20, 22, 24, and 30-39 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Kolberg evidenced by Wyville and further evidenced by AC No 1977-31833Y in view of 5,433,976, van Ooij et al (hereinafter “van Ooij 2”) and further in view of Bartik-Himmler evidenced by Riesop.    
Regarding Claims 18-20, 22, 24, and 30-39, Kolberg discloses in the entire document particularly in the abstract and at ¶s 0001 and 0013, 0017, 0019, 0026, 0040-0042, 0113, 0125-0126, 0132 and 0144; a method for phosphating metal surfaces such as all types of metallic materials like those comprising aluminum, iron, copper, titanium, zinc, tin or/and alloys including steel galvanised on both sides as for a hot-dip galvanised coating (HDG) or an electro-galvanised coating (EG) (See ¶s 0125 and 0144) (For Claim 37), where the metal surfaces are treated with an aqueous {i.e. water} phosphate and titanium-based colloidal activating agent in concentrates and baths (See 2 and by the macroscopically detectable degree of coverage with the zinc phosphate coat or by metallically bright areas or by areas with incipient rust.  Kolberg discloses in Table 2 E28-E32 and ¶ 0171 the presence of fluoride anion from hexafluoride or free fluoride.  * Kohlberg additionally discloses at ¶s 0121, 0136 and 0144, 146-147 that in the process the metallic surfaces can preferably be cleaned, degreased or/and pickled prior to activation and subsequently or/and in between optionally rinsed with water.  In the process the metallic surfaces can preferably be rinsed with water after activation and prior to phosphating.  In many embodiments this rinsing is optional.  Also the activating agent can furthermore also preferably be added to a cleaning agent and used in a cleaning agent.  It is possible in this way to clean and to activate in a single step, thus saving at least one bath {reading on Claim 19}.  This is particularly advantageous for simple production processes without very high quality requirements.  Additionally the substrate surfaces were cleaned and thoroughly degreased in a 2.5% solution of an alkaline detergent for 10 minutes at 60ºC {reading on cleaning solution and composition}, which was followed by rinsing with tap water for 0.5 minutes at room temperature.  The activating agents are set out in Table 2.  Given that the activating agent can be added to the cleaning solution the activating solution would be added to the alkaline detergent.  Kolberg for Claim 22 with the activating agent in the cleaning agent} and from Table 2 in all “E”s Na cation or calcium cation (reading on additive for Claim 22 with the activating agent in the cleaning agent).  Kolberg teaches at its Claim 25 and ¶ 0171 having cations of iron {reading on metal cation} and that the process treats the metallic surface prior to being phosphated like zinc phosphating (For Claims 22 and 24 with the activating agent in the cleaning agent).  Furthermore, at least one substance such as for example at least one biocide, surfactant, stabilising agent or/and additive for pH adjustment can optionally be added, in particular during dissolution and dispersion (reading on pH with the activating agent in the cleaning agent).  Kolberg divulges at ¶s 0047-0104 the water-soluble silicon compounds having at least one organic group such as for the silane where the organic group at least one functional group can be selected in particular from aldehyde groups, amido groups, amino groups, carbonyl groups, ester groups, ether groups, urea groups, hydroxide groups, imido groups, imino groups, nitro groups or/and oxiran groups and at least one hydrolysable group as for alkoxysilane (See ¶s 0049-0050) (For Claims 30 and 32 with the activating agent in the cleaning agent).  From ¶s 0055 and 0103 the silane is aminoalkylaminoalkylalkyldialkoxysilane (For Claims 31 and 33 with the activating agent in the cleaning agent) or γ-aminopropyltriethoxysilane or γ-aminopropyltrimethoxysilane (See ¶s 0089-0090) (For Claims 34-35 with the activating agent in the cleaning agent) or bis(3-trimethoxysilylpropyl)amine (For Claim 36 with the activating agent in the cleaning agent).  Kolberg discloses at ¶s 0137 and 0151 that the metallic objects activated and phosphated by the process can be used in particular in the automotive industry, automotive supply industry as part of a vehicle or aircraft such as for bodywork in the automotive industry (For Claim 38).  Kolberg describes at ¶ 0138 that with the process it was possible to improve still further the bath working life, bath stability, crystal size, resistance at elevated operating temperature and corrosion protection. 
However Kolberg does not expressly disclose the aqueous rinse is with a silane or siloxane and having a pH value of from 5 to 13.5 or with silicate. 
Van Ooij 2 directed to pretreating galvanized steel as disclosed in the abstract and at Col. 2, lines 20-35, the ¶ bridging Cols 3 and 4 and example 1 for a painted metal sheet pretreated with an insoluble, composite layer containing siloxane formed by rinsing the sheet with an alkaline solution containing at least 0.005M of a dissolved silicate or a dissolved aluminate, at least 0.1 vol.-% of an organofunctional silane and at least 0.02 vol.-% of a crosslinking-agent having two or more trialkoxysilyl groups to have improved corrosion resistance.  Given at least 0.1 vol.-% of an organofunctional silane and that alkaline indicates a pH greater than 7 and up to 14, the at least 1 vol.% and alkaline overlaps with the 0.001to 5 g/L of silane and pH of 5 to 13.5, respectively of the pending claims.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re 
One of ordinary skill in the art at the time of the invention would have considered it prima facie obvious at least in accordance with MPEP §2141 III and 2143 I G from Kolberg to have a cleaning solution with activating agent therein and also to have rinsing liquid in pretreating with phosphate conversion, as afore-described, where from van Ooij 2 the rinse of aqueous solution with silane and siloxane has an overlapping range of at least 0.1 Vol. % of organofunctional silane and alkaline pH and includes silicate motivated to improve corrosion protection of the steel for the method of Claims 18-20, 22, 24, and 30-39.  Furthermore the combination of the rinse of van Ooij 2 as the rinse of Kohlberg as modified with van Ooij with the treatment by the activating aqueous solution has a reasonable expectation of success in resisting corrosion given that both rinses are in a pre-treatment of galvanized steel.  
Kolberg does not specifically disclose passivation.  
Bartik-Himmler discloses in the abstract and ¶s 0002, 0013-0014, 0046 a process for controlling a treatment line, in which a workpiece is treated by chemical and/or physical processes, for instance, processes in which the surface of the workpiece is chemically modified and/or coated.  An example of such an a-c) like amidst a plurality of cleaning zones and for Claim 20}.  Given that the passivation zone that is included with phosphating which is after these intermediate rinsing steps, then the rinsing of Kolberg as modified is before passivation.  Riesop evidences in the abstract that alkaline passivation is aqueous.  From ¶ 0046 the effect of these baths in connection with phosphating depends on their composition, the temperature, the treatment time and the type of treatment (spraying or dipping). Where there are intermediate rinsing steps, especially during the final rinse before cathodic dip coating, the purity of the final rinse water, expressed by its electrical conductivity, may also be of significance.  Where there are intermediate rinsing steps, especially during the final rinse before cathodic dip coating, the purity of the final rinse water, expressed by its electrical conductivity, may also be of significance {reading on rinse baths for Claim 19}.  
Regarding the limitation “of preventing pinholes on a zinc-containing metallic surface”, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by 
One of ordinary skill in the art at the time of the invention would have considered it prima facie obvious at least in accordance with MPEP §2141 III and 2143 I G from Kolberg as modified with Ooij to have a cleaning solution with activating agent therein and also to have rinsing liquid aqueous solution with at least 0.1 Vol. % of organofunctional silane and alkaline pH and includes silicate 
Claim 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Kolberg evidenced by Wyville and further evidenced by AC No 1977-31833Y and further in view of U.S. 2014/0255706, Kolberg et al (hereinafter “Kolberg 2”), filed in the U.S. on October 23, 2012, and further in view of Bartik-Himmler evidenced by Riesop.  
Regarding Claims 28-29, Kolberg and Bartik-Himmler are applied as to Claim 18, hereby incorporated by reference, along with disclosures from Kolberg and Bartik-Himmler.  Kohlberg additionally discloses at ¶s 0121, 0136 and 0144, 146-147 that in the process the metallic surfaces can preferably be cleaned, degreased or/and pickled prior to activation and subsequently or/and in between optionally rinsed with water.  Also the activating agent can furthermore also preferably be added to a cleaning agent and used in a cleaning agent.  It is possible in this way to clean and to activate in a single step, thus saving at least one bath.  This is particularly advantageous for simple production processes without very high quality requirements.  Additionally the substrate surfaces were cleaned and thoroughly degreased in a 2.5% solution of an alkaline 
Kohlberg does not expressly disclose the cleaning composition having a complexing agent. 
Kohlberg 2 is directed as is Kohlberg as disclosed in the abstract and at ¶s 185 and 230 and examples 20-23 coating metallic surfaces with aqueous compositions, wherein a silane-based aqueous composition containing at least one silane and/or a related silicon-containing compound for a metal pretreatment step with at least one aqueous rinse step after this pretreatment step. For cleaning the sheet metal prior to the silane-based pretreatment, a two -step cleaning process was utilized in which the sheet metal was first sprayed and then was dipped.  Also a gluconate and/or a heptonate was added as a complexing agent in the total amount indicated there {reading on Claim 28}.  Furthermore the cleaning agent contained at least one alkali compound which served to adjust the pH.  From ¶ 0185 alternatively or in addition to the procedure with the aqueous rinse containing surfactant after the pretreatment with the silane-based composition, an aqueous treatment with an amount of at least one iron prima facie case of obviousness exists.  
One of ordinary skill in the art at the time of the invention would have considered it prima facie obvious at least in accordance with MPEP §2141 III and 2143 I G from Kolberg as modified to have an aqueous composition pretreating prior to phosphate conversion and alkaline passivation along with cleaning with the aqueous composition like an activating composition, as afore-described, where the cleaning is with an aqueous composition of a cleaning two step process from Kolberg 2 with a complexing agent of gluconate or heptonate and a surfactant motivated to have a cleaning by spray and dipping for the sheet metal to have the method of Claims 28-29.  Furthermore the combination of the cleaning with the complexing agent and surfactant with the cleaning aqueous composition like an activating composition of Kolberg has a reasonable expectation of success given that both Kolberg and Kolberg 2 are directed to cleaning prior to a conversion treatment in pretreating metal.   

Response to Arguments
Applicants’ amendments and arguments filed 1/22/2021 have been fully considered and are persuasive regarding the prior rejection under 35 U.S.C. 112(b) which is withdrawn.  However in regards to the rejections under 35 U.S.C. 103 Applicants’ arguments are moot in view of the new grounds of rejection set forth above as used to reject the claims as amended.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787